United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
REWORK FACILITY, Cherry Point, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-818
Issued: July 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2012 appellant filed a timely appeal of the November 8, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation benefits to zero
effective November 20, 2011 based on his refusal to undergo vocational rehabilitation as
directed.
FACTUAL HISTORY
This case was previously before the Board with respect to appellant’s receipt of an
overpayment of compensation.2 In a July 7, 1998 decision, the Board affirmed an OWCP
1

5 U.S.C. § 8101 et seq.

2

Docket No. 87-1845 (issued July 7, 1998).

decision dated July 10, 1987, finding that appellant was not without fault in the creation of a
$31,251.83 overpayment and directing recovery of the overpayment by deducting $83.25 every
four weeks from his continuing compensation. The facts as relevant to the present issue on
appeal are set forth.3
In an April 6, 2006 medical report, Dr. Stephen A. Grubb, an attending Board-certified
orthopedic surgeon, advised that appellant had discogenic lumbar pain status post lumbar
decompression, stabilization and fusion surgery. He opined that appellant was totally disabled
from all work. On May 2, 2006 Dr. Grubb advised that appellant reached maximum medical
improvement on that date and that he was permanently totally disabled.
On August 9, 2010 OWCP determined that a second opinion medical examination was
necessary to determine whether appellant had any contributing disability causally related to his
April 19, 1976 employment injuries. By letter dated April 9, 2010, Medical Consultants
Network advised appellant that OWCP had requested a second opinion examination with
Dr. James A. Maultsby, a Board-certified orthopedic surgeon.
In reports dated May 4, 2010, Dr. Maultsby advised that continued stiffness and
weakness in appellant’s back prevented him from performing his usual work duties. He found
that appellant had a nonemployment-related preexisting right knee injury sustained as a result of
military duty and unrelated diabetes with secondary kidney failure and hypertension.
Dr. Maultsby opined that appellant was capable of performing full-time sedentary work with
restrictions. He noted that appellant did not graduate from high school, but he received a
General Education Diploma and seemed to be fairly quick mentally. Dr. Maultsby concluded
that appellant could be trained to perform office activities but could not perform heavy manual
work.
On May 12, 2010 OWCP found a conflict in the medical opinion evidence between
Dr. Grubb and Dr. Maultsby regarding appellant’s work capacity. By letter dated May 27, 2010,
it referred him, together with a statement of accepted facts and the case record, to Dr. Robert
Moore, a Board-certified orthopedic surgeon, for an impartial medical examination. In reports
dated July 22, 2010 and July 22, 2011, Dr. Moore found that appellant was capable of
performing sedentary work eight hours a day with permanent restrictions.
By letter dated December 15, 2010, OWCP advised appellant that he was being referred
for vocational rehabilitation services based on the opinion of Dr. Moore. In a May 13, 2011
report, Robert E. Manning, Jr., a rehabilitation counselor, conducted a labor market survey and
determined that no limited-duty positions were available in appellant’s commuting area based on
his lack of significant transferable skills, prescribed physical restrictions, limited hands-on work
experience and significant nonemployment-related disabling conditions. On June 6, 2011
Georgiana Farmer, a rehabilitation specialist, noted that appellant had not worked in over 35
years following his accepted April 19, 1976 employment injuries. She noted that he was
restricted to sedentary work due to a number of noncompensable medical problems and
3

OWCP accepted that on April 19, 1976 appellant, then a 29-year-old rotor blade helper, sustained a right knee
and back strain, herniated nucleus pulposus at L4-S1 and arachnoiditis when he slipped and fell on his right knee.
He stopped work on April 22, 1976. Appellant underwent a hemilaminectomy on May 20, 1976 and a laminectomy
on January 13, 1987.

2

reemployment with the employing establishment had been ruled out. As a result, Ms. Farmer
recommended that Mr. Manning arrange for appellant to undergo vocational testing.
By letters dated June 17 and 28, 2011, Mr. Manning requested that appellant contact him
to complete a vocational evaluation. He had previously attempted to contact appellant by
telephone and facsimile (fax) without success. In a July 15, 2011 report, Mr. Manning noted that
he unsuccessfully tried to contact appellant by telephone and fax on June 10, 2011 and by
telephone on June 16, 2011. On both occasions he left a message. Mr. Manning also reported
that on July 14, 2011 he advised the employing establishment about appellant’s failure to
respond to his requests.
By letters dated August 8 and 19, 2011, OWCP reminded appellant that he had not
responded to Mr. Manning’s June 17 and 28, 2011 letters requesting that he be contacted about
possible rehabilitation services. It directed him to make a good faith effort to participate in the
rehabilitation effort within 30 days or, if he believed he had good cause for not participating in
the effort, to provide reasons and supporting evidence of such good cause within 30 days.
OWCP stated that if these instructions were not followed within the allotted time period action
would be taken to reduce his compensation under 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519.
Appellant did not respond.
In a November 8, 2011 decision, OWCP noted that there had been no contact with
appellant and thus reduced his compensation benefits to zero effective November 20, 2011 as he
failed to undergo essential preparatory vocational rehabilitation efforts as directed which would
permit it to determine his wage-earning capacity.
LEGAL PRECEDENT
Section 8104(a) of FECA provides:
“[OWCP] may direct a permanently disabled individual whose disability is
compensable under this subchapter to undergo vocational rehabilitation. The
Secretary shall provide for furnishing the vocational rehabilitation services.”4
Section 8113(b) of FECA provides:
“If an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed under section 8104 of this title, the Secretary, on
review under section 8128 of this title and after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have
substantially increased, may reduce prospectively the monetary compensation of
the individual in accordance with what would have probably been his wageearning capacity in the absence of the failure, until the individual in good faith
complies with the direction of the Secretary.”5

4

5 U.S.C. § 8104(a).

5

Id. at § 8113(b).

3

Section 10.519 of OWCP’s regulations provide:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows-“(b) Where a suitable job has not been identified, because the failure or refusal
occurred in the early but necessary stages of a vocational rehabilitation effort (that
is, meetings with [OWCP’s] nurse, interviews, testing, counseling, functional
capacity evaluations, and work evaluations), [OWCP] cannot determine what
would have been the employee’s wage-earning capacity.”6
ANALYSIS
The Board finds that OWCP properly reduced appellant’s monetary compensation to zero
effective November 20, 2011 because he failed, without good cause, to participate in the early
stages of vocational rehabilitation efforts. Upon receiving medical evidence that he was not
totally disabled for all work, but was capable of working eight hours a day with restrictions,
OWCP properly referred appellant to vocational rehabilitation services. Appellant refused to
cooperate with this rehabilitation effort as documented for the record by his rehabilitation
counselor. In letters dated June 17 and 28, 2011, Mr. Manning requested that appellant contact
him to complete a vocational evaluation, noting that his previous attempts to contact him by
telephone and fax were unsuccessful. On July 15, 2011 he reported that the attempts were made
on June 10 and 16, 2011. Mr. Manning also advised the employing establishment of appellant’s
failure to respond to his requests.
OWCP advised appellant in letters dated August 8 and 19, 2011 that he had failed to
participate in the early stages of vocational rehabilitation efforts, that he had 30 days to
participate in such efforts or provide good cause for not doing so and that his compensation
would be reduced to zero if he did not comply within 30 days with the instruction provided in the
letters. Appellant provided no reasons for his failure to cooperate with his rehabilitation
counselor nor does he dispute this fact on appeal.
Appellant’s failure without good cause to participate in preliminary communications with
his rehabilitation counselor regarding his work capacity constitutes a failure to participate in the
early but necessary stages of a vocational rehabilitation effort.7 OWCP regulations provide that,
in such a case, it cannot be determined what would have been the employee’s wage-earning
capacity had there been no failure to participate and it is assumed, in the absence of evidence to
the contrary, that the vocational rehabilitation effort would have resulted in a return to work with
no loss of wage-earning capacity.8 Appellant did not submit evidence to refute such an
assumption and OWCP had a proper basis to reduce his disability compensation to zero. He was
given appropriate notification of the sanctions for continuing to refuse to cooperate with the
rehabilitation program in the early stages, but failed to comply with these rehabilitation efforts.
6

20 C.F.R. § 10.519.

7

Id. at § 10.519(b). See also Conard Hightower, 54 ECAB 796 (2003).

8

20 C.F.R. § 10.519(c).

4

The Board finds, therefore, that OWCP properly reduced appellant’s compensation benefits to
zero for failure to cooperate with the early stages of vocational rehabilitation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation to zero effective
November 20, 2011 for refusing to undergo vocational rehabilitation efforts as directed.
ORDER
IT IS HEREBY ORDERED THAT the November 8, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

